          Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 1 of 18




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

DARRYN ROBERT BURGESS,                                  §
TDCJ No. 02047103,                                      §
                                                        §
                          Petitioner,                   §
                                                        §
v.                                                      §               Civil No. SA-19-CA-0541-DAE
                                                        §
BOBBY LUMPKIN,1 Director,                               §
Texas Department of Criminal Justice,                   §
Correctional Institutions Division,                     §
                                                        §
                          Respondent.                   §

                             MEMORANDUM OPINION AND ORDER

        Before the Court are pro se Petitioner Darryn Robert Burgess’s Amended Petition for

Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 9) and supplemental

memorandum in support (ECF No. 10), Respondent Bobby Lumpkin’s Answer (ECF No. 15),

and Petitioner’s Reply (ECF No. 19) thereto. Also before the Court are several supplemental

pleadings (ECF Nos. 21, 26, and 28) filed by Petitioner concerning the claims raised in his

amended § 2254 petition. Having reviewed the record and pleadings submitted by both parties,

the Court concludes Petitioner is not entitled to relief under the standards prescribed by the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA). See 28 U.S.C. § 2254(d).

Petitioner is also denied a certificate of appealability.




1
        The previous named Respondent in this action was Lorie Davis. On August 10, 2020, Bobby Lumpkin
succeeded Davis as Director of the Texas Department of Criminal Justice, Correctional Institutions Division. Under
Rule 25(d) of the Federal Rules of Civil Procedure, Lumpkin is automatically substituted as a party.
        Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 2 of 18




                                         I. Background

       The facts of Petitioner’s case were accurately summarized by the Texas Fourth Court of

Appeals on direct appeal:

               On the morning of November 10, 2013, [Petitioner] sought treatment at
       Christus Alon Health Emergency Room in San Antonio for an apparent snake or
       spider bite on his right arm. Upon his arrival, he was treated by a triage nurse
       who quickly realized there were no observable signs of injury. The nurse, who
       believed [Petitioner] was hallucinating due to his paranoia and other irrational
       behavior, reported her findings to the attending physician. The attending
       physician, Dr. Portillo, learned that [Petitioner] had recently used
       methamphetamine and marijuana. Dr. Portillo concluded that [Petitioner] was
       suffering from some form of psychosis and directed the nursing staff to initiate an
       emergency detention.

               San Antonio Police Officer Roberto Aguilar was called to the scene to
       detain and transport [Petitioner] to a psychological facility for further evaluation.
       Officer Aguilar arrived, introduced himself to [Petitioner], and spoke with him for
       about 15–20 minutes. [Petitioner] insisted he had been poisoned by a syringe or
       spiders, and his demeanor vacillated between calm and agitated. Meanwhile,
       Officer Yvette Meade arrived as backup. When Officer Aguilar informed
       [Petitioner] that he was being detained for medical reasons and attempted to
       handcuff him, [Petitioner] became agitated and began to physically resist.
       [Petitioner]’s mother had arrived and requested to take [Petitioner] to the hospital
       herself. Upon the officers’ refusal, she grabbed Officer Meade’s arm and tried to
       prevent the officers from handcuffing her son. Officer Meade told [Petitioner]’s
       mother several times to move away and eventually pushed her back. When
       Officer Meade touched [Petitioner]’s mother, [Petitioner] became irate, leading to
       a further escalation of the situation.

               With the officers still trying to place the handcuffs on him, [Petitioner],
       the larger man, began pushing and wrestling to get away. [Petitioner] pushed
       Officer Aguilar off of him, and raised his hands up in a fighting stance. Officer
       Aguilar used his Taser on [Petitioner] in an attempt to subdue him, but it only
       further infuriated him. After ripping the Taser probes off his chest, [Petitioner]
       attacked both officers. [Petitioner] punched Officer Aguilar in his left eye,
       causing a flow of blood and knocking him to the ground. [Petitioner] then turned
       and punched Officer Meade twice in her face, causing her to lose consciousness
       and fall to the floor. Officer Aguilar saw Officer Meade fall and immediately
       attempted to rise to his feet, but [Petitioner] punched Aguilar in the face again
       with such force that Aguilar saw white lights.




                                                2
         Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 3 of 18




               The struggle between [Petitioner] and Officer Aguilar continued for some
       time in [Petitioner]’s favor, with [Petitioner] landing multiple punches to
       Aguilar’s head while Aguilar tried to defend himself and punch back. However,
       because of the bleeding above Officer Aguilar’s left eye, his vision was blurry.
       At one point, both men fell to the ground, with Officer Aguilar landing on his
       back and [Petitioner] landing on top of him and continuing to punch Aguilar in
       the face. With his left arm pinned down by the weight of [Petitioner]’s body,
       Officer Aguilar drew his handgun with his right hand and fired at [Petitioner], but
       missed. [Petitioner] immediately pinned Officer Aguilar’s hand holding the gun
       against the wall and attempted to pry the gun out of the officer’s hand. Upon
       hearing the gunshot, Officer Meade, who had recently regained consciousness,
       noticed Officer Aguilar struggling on the floor with [Petitioner]. Officer Meade
       was able to get up and make her way over to the two men. Officer Aguilar was
       yelling at Officer Meade that [Petitioner] was trying to take away his gun and
       instructed her to shoot [Petitioner]. Officer Aguilar testified that, at that moment,
       he believed he would probably lose his life. Officer Meade, whose own vision
       was blurry from a concussion, straddled [Petitioner]’s back and shot him at close
       range, ending the struggle. Officer Aguilar, who was bleeding from his face as
       well as from a gunshot wound to his lower leg, was taken to the hospital and
       treated for his injuries.

               [Petitioner] was indicted on three counts arising out of his struggle with
       Officer Aguilar: Aggravated Assault of a Public Servant, which caused the
       officer’s firearm to discharge and strike him (Count I); Assault of a Public
       Servant, by striking the officer with his hands (Count II); and Taking or
       Attempting to Take a Weapon (i.e., firearm) from a Peace Officer (Count III). At
       the conclusion of his trial, the jury acquitted [Petitioner] on Counts I and III
       involving the firearm, but found him guilty on Count II involving assault
       committed with his hands. The jury also made an affirmative finding that
       [Petitioner] used a deadly weapon, to wit: his hands, in the commission of the
       assault. Because [Petitioner] pled true to two prior felony convictions, the
       punishment range was enhanced to confinement for 25–99 years or life. The trial
       court sentenced [Petitioner] to 50 years’ imprisonment and imposed a $2,000 fine.

       Burgess v. State, No. 04-16-00009-CR, 2016 WL 7119045, at *1–2 (Tex. App.—San

Antonio, Dec. 7, 2016, no. pet.); (ECF No. 16-2 at 1-4).

       Petitioner appealed to the Texas Fourth Court of Appeals which affirmed the conviction

in an unpublished opinion. Id. Petitioner did not file a petition for discretionary review with the

Texas Court of Criminal Appeals (TCCA). Instead, Petitioner challenged the constitutionality of

his state court conviction by filing a state habeas corpus application in November 2017. Ex parte



                                                3
         Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 4 of 18




Burgess, No. 88,173-01 (Tex. Crim. App.); (ECF Nos. 17-10 through 17-21). However, the

TCCA eventually denied the application without written order on May 1, 2019, based on the

findings of the trial court. (ECF No. 16-35).

       Petitioner initiated the instant proceedings by filing a petition for federal habeas relief on

May 20, 2019. (ECF No. 1). Petitioner later amended his petition (ECF No. 9) accompanied by

a supplemental memorandum in support (ECF No. 10).                  In the amended petition and

memorandum, Petitioner raises the same allegations that were rejected by the TCCA during his

state habeas proceedings: (1) the trial court improperly amended the indictment by adding an

instruction on the use of a deadly weapon (his hands) in the court’s charge to the jury, (2) his

trial counsel was ineffective for failing to seek a dismissal of the charges via a directed verdict or

challenge the improperly-amended indictment in a motion for new trial, (3) his appellate counsel

was ineffective for failing to challenge the improperly-amended indictment on direct appeal,

(4) the trial court lost jurisdiction when it amended the indictment with the deadly weapon jury

charge, (5) the judgment against him is void because it is based on an indictment that was

amended by the State and not by a grand jury, and (6) the prosecution committed misconduct and

fraud by amending the indictment with new charges against him without submitting the new

charges to the grand jury.

                                     II. Standard of Review

       Petitioner’s federal habeas petition is governed by the heightened standard of review

provided by the AEDPA. 28 U.S.C.A. § 2254. Under § 2254(d), a petitioner may not obtain

federal habeas corpus relief on any claim that was adjudicated on the merits in state court

proceedings unless the adjudication of that claim either: (1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established federal law, as



                                                  4
         Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 5 of 18




determined by the Supreme Court of the United States, or (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the state

court proceeding. Brown v. Payton, 544 U.S. 133, 141 (2005). This intentionally difficult

standard stops just short of imposing a complete bar on federal court relitigation of claims

already rejected in state proceedings. Harrington v. Richter, 562 U.S. 86, 102 (2011) (citing

Felker v. Turpin, 518 U.S. 651, 664 (1996)).

       A federal habeas court’s inquiry into unreasonableness should always be objective rather

than subjective, with a focus on whether the state court’s application of clearly established

federal law was “objectively unreasonable” and not whether it was incorrect or

erroneous. McDaniel v. Brown, 558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510, 520-21

(2003). Even a strong case for relief does not mean the state court’s contrary conclusion was

unreasonable, regardless of whether the federal habeas court would have reached a different

conclusion itself. Richter, 562 U.S. at 102. Instead, a petitioner must show that the decision was

objectively unreasonable, which is a “substantially higher threshold.” Schriro v. Landrigan, 550

U.S. 465, 473 (2007); Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003).

       So long as “fairminded jurists could disagree” on the correctness of the state court’s

decision, a state court’s determination that a claim lacks merit precludes federal habeas

relief. Richter, 562 U.S. at 101 (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In

other words, to obtain federal habeas relief on a claim previously adjudicated on the merits in

state court, Petitioner must show that the state court’s ruling “was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103; see also Bobby v. Dixon, 565 U.S. 23, 24 (2011).




                                                 5
          Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 6 of 18




                                            III. Merits Analysis

A.     The Jury Charge (Claims 1, 4 and 5).

       Petitioner was indicted on three counts arising from his struggle with Officer Aguilar.

The jury acquitted Petitioner on Count I (aggravated assault of a police officer) and Count III

(taking or attempting to take an officer’s weapon), but found him guilty of Count II (assault

against a public servant). Pursuant to a special issue included in the jury charge, the jury also

made an affirmative finding that Petitioner used his hands as a deadly weapon during the

commission of the offense.2

       Petitioner now contends the trial court erred by including the deadly weapon instruction

in the jury charge. According to Petitioner, the deadly weapon instruction altered the charged

offense from simple assault on a public servant to assault on a public servant with use of a deadly

weapon.    As a result, he argues the deadly weapon instruction was actually an untimely

amendment to the indictment that should have been presented to the grand jury first. He also

contends the trial court lost jurisdiction when it amended the indictment and that the judgment

against him is now void. These allegations were all rejected by the TCCA during Petitioner’s




2
       The deadly weapon instruction contained in the jury charge read as follows:

                You are also instructed that if you find the defendant guilty of the offense of assault on a
       public servant as charged in Count II of the indictment, you will next determine whether the
       defendant used or exhibited a deadly weapon, namely, his hands during the commission of the
       offense.

                “Deadly weapon” means anything that in the manner of its use or intended use is capable
       of causing death or serious bodily injury.

                Therefore, if you find from the evidence beyond a reasonable doubt that a deadly
       weapon, namely: his hands, were used or exhibited during the commission of the offense, and that
       the defendant used or exhibited the deadly weapon, you will so state in your verdicts.

       (ECF No. 16-9 at 175).

                                                        6
         Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 7 of 18




state habeas proceedings. As discussed below, Petitioner fails to demonstrate the state habeas

court’s rulings were either contrary to, or an unreasonable application of, Supreme Court

precedent.

       To start, Petitioner’s arguments that the trial court erroneously amended the indictment

are a matter of state law and not grounds for federal habeas relief. See Alexander v. Louisiana,

405 U.S. 625, 633 (1972) (recognizing that federal guarantee of indictment by a grand jury has

not been applied to the states); see also West v. Thaler, No. 1:08-cv-233-JRN, 2010 WL 538258,

at *8 (W.D. Tex. Feb. 3, 2010) (finding similar claims do not raise an issue of federal

constitutional dimension); Cady v. Quarterman, No. 3:07-cv-0611-D, 2009 WL 1437832, at *5

(N.D. Tex. May 22, 2009) (same).

       In conducting habeas review, a federal court is limited to deciding whether a conviction

violated the Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502 U.S.

62, 67-68 (1991). It is beyond the scope of federal habeas review to review the correctness of

the state court’s interpretation of state law. See Swarthout v. Cooke, 562 U.S. 216, 219 (2011)

(stating that the Court has repeatedly held that “federal habeas corpus relief does not lie for

errors of state law.”)(citations omitted); Fuller v. Johnson, 158 F.3d 903, 908 (5th Cir. 1998)

(failure to follow Texas law is not reviewable). Here, the state habeas court denied Petitioner’s

claim on its merits, and this Court must defer to the state court’s determination of Texas law.

       Even if the Court could review Petitioner’s allegations, he fails to demonstrate that the

trial court erred in submitting the deadly weapon instruction to the jury. As pointed out by

Respondent, the State is not required to plead the use of a deadly weapon in an indictment under

Texas law. See Ex parte Patterson, 740 S.W.2d 766, 775-76 (Tex. Crim. App. 1987) overruled

on other grounds, 769 S.W.2d 938 (Tex. Crim. App. 1989). Rather, a trial court is authorized to



                                                 7
           Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 8 of 18




enter a deadly weapon finding where the jury has (1) found guilt as alleged in the indictment and

the deadly weapon has been specifically pled as such using “deadly weapon” nomenclature in the

indictment, (2) found guilt as alleged in the indictment but, though not specifically pled as a

deadly weapon, the weapon pled is per se a deadly weapon, or (3) affirmatively answered a

special issue on deadly weapon use. Lafleur v. State, 106 S.W.3d 91, 93 (Tex. Crim. App. 2003)

(citation omitted). This is so because a deadly weapon finding changes only the character—

rather than the degree—of punishment, in that it is a finding which may “detrimentally shade”

the character of his custody. Patterson, 740 S.W.2d at 775-76. Therefore, under state law, the

State may give notice of its intent to seek a deadly weapon finding by way of a special jury

instruction so long as the defendant receives notice of this intent. Id. Here, the State filed its

notice on October 12, 2015, a day before jury selection began for Petitioner’s trial. (ECF

No. 16-9 at 127-29). Thus, the trial court’s submission of the deadly weapon instruction was

lawful.

          Finally, Petitioner fails to demonstrate he would be entitled to federal habeas relief even

if the trial court’s action was erroneous. Again, improper jury instructions in state criminal trials

do not generally form the basis for federal habeas relief. McGuire, 502 U.S. at 71. Thus, in

examining such a claim, the only inquiry for the Court is whether “there was prejudice of

constitutional magnitude.”      Galvan v. Cockrell, 293 F.3d 760, 764-65 (5th Cir. 2002).          A

criminal defendant does have a due process right to notice of the charges against him so that he

can prepare a trial defense. Ables v. Scott, 73 F.3d 591, 593 (5th Cir. 1996) (citing Cole v.

Arkansas, 333 U.S. 196, 201 (1948); McKay v. Collins, 12 F.3d 66, 69 (5th Cir. 1994)). To a

lesser degree, he also has a due process right to notice of sentencing issues such as an intent to

seek a deadly weapon finding. Id. at 593-94. Because Petitioner was given notice of the State’s



                                                   8
         Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 9 of 18




intent to seek a deadly weapon finding prior to his trial, however, no violation of his due process

rights occurred. As there was no “prejudice of constitutional magnitude,” federal habeas relief is

unwarranted.

B.     Trial Counsel (Claim 2).

       In a related allegation, Petitioner contends his trial counsel was ineffective for failing to

challenge the deadly weapon instruction that was included in the court’s jury charge.

Specifically, Petitioner faults counsel for failing to seek a dismissal of the new charges through a

motion for directed verdict or challenge the improperly amended indictment in a motion for new

trial. Petitioner raised both allegations during his state habeas proceedings which the TCCA

rejected. As discussed below, Petitioner fails to demonstrate the state habeas court’s rejection of

these challenges was contrary to, or an unreasonable application of, Supreme Court precedent.

       1.      The Strickland Standard

       The Court reviews Sixth Amendment claims concerning the alleged ineffective assistance

of trial counsel (IATC claims) under the familiar two-prong test established in Strickland v.

Washington, 466 U.S. 668 (1984). Under Strickland, a petitioner cannot establish a violation of

his Sixth Amendment right to counsel unless he demonstrates (1) counsel’s performance was

deficient and (2) this deficiency prejudiced his defense. 466 U.S. at 687-88, 690. According to

the Supreme Court, “[s]urmounting Strickland’s high bar is never an easy task.” Padilla v.

Kentucky, 559 U.S. 356, 371 (2010).

       When determining whether counsel performed deficiently, courts “must be highly

deferential” to counsel’s conduct, and a petitioner must show that counsel’s performance fell

beyond the bounds of prevailing objective professional standards. Strickland, 466 U.S. at 687-

89. Counsel is “strongly presumed to have rendered adequate assistance and made all significant



                                                 9
        Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 10 of 18




decisions in the exercise of reasonable professional judgment.” Burt v. Titlow, 571 U.S. 12, 22

(2013) (quoting Strickland, 466 U.S. at 690). To demonstrate prejudice, a petitioner “must show

that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. Under this prong, the

“likelihood of a different result must be substantial, not just conceivable.” Richter, 562 U.S. at

112. A habeas petitioner has the burden of proving both prongs of the Strickland test. Wong v.

Belmontes, 558 U.S. 15, 27 (2009).

       Finally, IATC claims are considered mixed questions of law and fact and are analyzed

under the “unreasonable application” standard of 28 U.S.C. § 2254(d)(1). See Gregory v. Thaler,

601 F.3d 347, 351 (5th Cir. 2010). Where, as here, the state court adjudicated the IATC claims

on the merits, a court must review a petitioner’s claims under the “doubly deferential” standards

of both Strickland and Section 2254(d). See Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016)

(citing Cullen v. Pinholster, 563 U.S. 170, 190 (2011)); Knowles v. Mirzayance, 556 U.S. 111,

112 (2009). In such cases, the “pivotal question” is not “whether defense counsel’s performance

fell below Strickland’s standards,” but whether “the state court’s application of the Strickland

standard was unreasonable.” Richter, 562 U.S at 101. That is to say, the question to be asked in

this case is not whether counsel’s actions were reasonable, but whether “there is any reasonable

argument that counsel satisfied Strickland’s deferential standard.” Id. at 105.

       2.      Analysis under Strickland

       Petitioner contends his trial counsel, James Oltersdorf, was ineffective for failing to

challenge the deadly weapon instruction contained in the trial court’s jury charge. Petitioner’s

argument is the same as before—the deadly weapon instruction altered the charged offense such




                                                  10
        Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 11 of 18




that it essentially amended the indictment without the approval of a grand jury. According to

Petitioner, Oltersdorf should have raised this argument in either a motion for directed verdict or

motion for new trial.

       Petitioner raised these allegations during his state habeas proceedings. In recommending

the denial of Petitioner’s application, the state habeas trial court adopted Oltersdorf’s

explanations (given by affidavit) and issued these additional findings:

       24.     The court finds that Mr. Oltersdorf’s decision to not move for a directed
               verdict was not ineffective. The State presented evidence that was
               sufficient to prove the offenses alleged. If the evidence was legally
               sufficient, then a directed verdict would not have issued, and therefore
               trial counsel was not ineffective. In other words, under these facts, the
               trial court concludes that moving for a directed verdict would not have
               changed the outcome of the proceedings. This claim is therefore without
               merit.

       25.     [Petitioner] also alleges that counsel was ineffective for failing to
               challenge the deadly weapon instruction on appeal. The issue raised on
               direct appeal was that the evidence was insufficient to support the jury’s
               affirmative finding that he used his hands as a deadly weapon during the
               commission of the assault. The court of appeals held that the use of hands
               as a deadly weapon in [Petitioner]’s case is supported by the evidence.
               Thus, this claim is without merit.

       26.     Mr. Oltersdorf states that he objected to the use of hands as a deadly
               weapon in Count II. Mr. Oltersdorf did call the court’s attention to the
               deadly weapon allegation; however, his “objection” was not that he was
               not given enough notice. It appears, instead, that Mr. Oltersdorf was
               concerned that Count II was going to be enhanced to an aggravated assault
               because of the deadly weapon finding. When the prosecutor clarified that
               Count II alleged only an assault, Mr. Oltersdorf did not “further” object to
               the deadly weapon issue.

       27.     Although Mr. Oltersdorf states that the State filed a Notice of Intent to
               Seek a Deadly Weapon as to Count II “the day the case was called to
               trial,” the State’s notice of intent to seek a deadly weapon finding in Count
               II was actually filed one day before jury selection began and two days
               before testimony began.




                                                11
Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 12 of 18




28.   Mr. Oltersdorf did not argue in his closing argument that Count II did not
      involve the use of [Petitioner]’s hands as a deadly weapon.

29.   The court finds that it was Mr. Oltersdorf’s trial strategy to allow the jury
      to consider Count II, and the hands as a deadly weapon under Count II, as
      a compromise so that they would reject Count I. And if they rejected
      Count I, he believed they would also have rejected Count II. Mr.
      Oltersdorf states that his strategy was to persuade the jury that the police
      officer accidentally shot himself.

30.   Mr. Oltersdorf was aware, and not surprised, that [Petitioner]’s hands
      could have been perceived as a deadly weapon. Mr. Oltersdorf points to
      the fact that [Petitioner] knocked out one officer with the use of his hands.
      Further, at the time [Petitioner] was shot, he was on top of the officer
      struggling over the gun.

31.   The court finds that Mr. Oltersdorf’s motivation for not objecting to the
      timing of the deadly weapon notice filed by the State was based on this
      trial strategy.

32.   Mr. Oltersdorf’s supplemental response to the additional allegation makes
      it clear that his trial strategy was to avoid a conviction of Aggravated
      Assault Upon a Public Servant in Count I, which he did. Based upon the
      evidence, Mr. Oltersdorf viewed Count II as a compromise which would
      potentially result in an acquittal of Counts I and III.

33.   The trial court concludes that, had Mr. Oltersdorf objected to the State’s
      deadly weapon notice as being untimely, or had he requested a
      continuance (which may have been granted by the court), there is not a
      reasonable possibility that either his trial strategy or the outcome of the
      proceeding would have changed.

34.   Further, the court finds that it did not err in failing to consider whether the
      State’s notice of intent to seek a deadly weapon finding was untimely, and
      it did not err in entering a deadly weapon finding under these facts,
      particularly since Mr. Oltersdorf did not object to the timing of the deadly
      weapon notice nor seek a continuance.

35.   Finally, as noted above, because of Mr. Oltersdorf’s stated trial strategy,
      this court finds that he was not ineffective for failing to challenge the
      State’s notice of intent to seek a deadly weapon as to Count II.




                                        12
        Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 13 of 18




       36.     Based on the evidence presented at trial, there is no indication that the
               outcome of the proceeding would have changed had the State given notice
               of its intent to seek a deadly weapon sooner. Mr. Oltersdorf does not
               represent that his trial strategy would have been different. In fact, his
               stated trial strategy was to focus his defense more on Counts I and III, and
               leave Count II as a compromise.

       (ECF No. 17-6 at 33-35). The TCCA adopted the trial court’s findings when it denied

relief without written order. (ECF No. 16-35).

       Petitioner fails to show that the state court’s ruling was contrary to, or involved an

unreasonable application of, federal law, or that it was an unreasonable determination of the facts

based on the evidence in the record. The trial court’s findings thoroughly explain that Mr.

Oltersdorf’s failure to challenge the deadly weapon instruction was strategic, and regardless, that

any objection by counsel would have been futile.            Petitioner has not shown that this

determination “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Richter,

562 U.S. at 103.

       Moreover, as discussed in the previous section, this Court has independently reviewed the

record of these proceedings and finds that counsel’s failure to challenge the instruction was

neither deficient nor prejudicial to Petitioner’s defense. The record does not reflect that the jury

charge was wrong under state law, that Petitioner was deprived of adequate notice of the State’s

intent to seek a deadly weapon finding, or that the deadly-weapon instruction “so infected the

entire trial that the resulting conviction violates due process.” McGuire, 502 U.S. at 72 (quoting

Cupp v. Naughten, 414 U.S. 141, 147 (1973)). Looking at the challenged instruction in the

context of the overall charge, Petitioner also does not show that the jury was likely to misapply

the deadly-weapon instruction or that the state court was unreasonable in finding the jury charge

sufficient. See, e.g., Thacker v. Dretke, 396 F.3d 607, 615 (5th Cir. 2005).

                                                 13
           Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 14 of 18




       For these reasons, Petitioner’s trial counsel cannot reasonably be faulted for failing to

challenge the deadly weapon instruction in either a motion for directed verdict or motion for new

trial. See Miller v. Thaler, 714 F.3d 897, 904 n.6 (5th Cir. 2013) (counsel is not required to make

futile motions or objections); Roberts v. Thaler, 681 F.3d 597, 612 (5th Cir. 2012) (“the failure

to lodge futile objections does not qualify as ineffective assistance”) (quoting Koch v. Puckett,

907 F.2d 524, 527 (5th Cir. 1990)); Ward v. Dretke, 420 F.3d 479, 498 (5th Cir. 2005) (counsel

not ineffective for failing to lodge what would likely have been a futile objection).

Consequently, viewing this allegation under the deferential standard that applies on federal

habeas review, Petitioner has not shown that the state court’s decision was objectively

unreasonable or that he is entitled to relief on his IATC claim.

C.     Appellate Counsel (Claim 3).

       Petitioner next contends he received ineffective assistance of counsel during his direct

appeal proceedings. A criminal defendant is constitutionally entitled to effective assistance of

appellate counsel when he has a right to appeal under state law. Evitts v. Lucey, 469 U.S. 387

(1985); United States v. Phillips, 210 F.3d 345, 348 (5th Cir. 2000). The familiar standard set

out in Strickland to prove that counsel rendered unconstitutionally ineffective assistance applies

equally to both trial and appellate attorneys. Smith v. Robbins, 528 U.S. 259, 285 (2000); Dorsey

v. Stephens, 720 F.3d 309, 319 (5th Cir. 2013).          Thus, to obtain relief, Petitioner must

demonstrate that (1) appellate counsel’s conduct was objectively unreasonable under then-

current legal standards, and (2) there is a reasonable probability that, but for appellate counsel’s

deficient performance, the outcome of Petitioner’s appeal would have been different.            See

Robbins, 528 U.S. at 285; Higgins v. Cain, 720 F.3d 255, 260-61 (5th Cir. 2015). He does

neither.



                                                14
        Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 15 of 18




       Petitioner contends appellate counsel was ineffective for failing to challenge the improper

amendment of his indictment with the deadly weapon jury instruction. But appellate counsel is

not required to raise every possible non-frivolous claim on appeal. See Jones v. Barnes, 463

U.S. 745, 751-52 (1983) (“Experienced advocates since time beyond memory have emphasized

the importance of winnowing out weaker arguments on appeal and focusing on one central issue

if possible, or at most on a few key issues.”). As discussed previously, any challenge to the trial

court’s jury instruction likely would have been fruitless, as the State is not required to plead the

use of a deadly weapon in an indictment under Texas law and Petitioner received adequate notice

of the State’s intent to seek a deadly weapon finding.

       Because the allegation that Petitioner contends should have been raised on appeal lacks

merit, appellate counsel was not deficient for failing to raise it. For the same reason, there is no

likelihood Petitioner would have obtained relief had the claim been raised on direct appeal, and

therefore no prejudice was caused by appellate counsel’s failure to raise it.           Petitioner’s

allegation concerning appellate counsel was rejected by the state court during his state habeas

proceedings, and Petitioner has not shown this rejection on the merits to be contrary to, or an

unreasonable application of, the Strickland standard. See Richter, 562 U.S. at 101. Federal

habeas relief is therefore denied.

D.     Prosecutorial Misconduct (Claim 6).

       In his final allegation, Petitioner contends the prosecution committed misconduct and

fraud by amending the indictment with new charges—the deadly weapon jury instruction—

without submitting the new charges to the grand jury. According to Petitioner, the prosecution




                                                15
        Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 16 of 18




brought these new charges against him in retaliation for choosing to go to trial. No argument or

authority is provided by Petitioner concerning his allegations of malicious prosecution. For this

reason alone, Petitioner’s claim could be denied.

       Under Rule 2(c) of the Rules Governing Section 2254 Cases, a petitioner is required to

plead facts in support of his claims. Conclusory allegations do not state a claim for federal

habeas corpus relief and are subject to summary dismissal. Ross v. Estelle, 694 F.2d 1008, 1012

(5th Cir. 1983) (holding “mere conclusory allegations do not raise a constitutional issue in a

habeas proceeding”); Koch v. Puckett, 907 F.2d 524, 530 (5th Cir. 1990) (same).             Here,

Petitioner’s allegation is conclusory, speculative, and unsupported by any evidence or facts.

“Absent evidence in the record,” this Court cannot “consider a habeas petitioner’s bald assertions

on a critical issue in his pro se petition . . ., unsupported and unsupportable by anything else

contained in the record, to be of probative evidentiary value.” Ford v. Davis, 910 F.3d 232, 235

(5th Cir. 2018) (citing Ross, 694 F.2d at 1011). Thus, habeas relief is unavailable because the

claim is conclusory. Ross, 694 F.2d at 1011.

       Moreover, Petitioner raised this allegation during his state habeas proceeding which was

denied by the state habeas court. In rejecting the allegation, the state court concluded that the

State provided Petitioner adequate notice of its intent to seek a deadly weapon finding prior to

trial. (ECF No. 17-6 at 32). Petitioner has not even attempted to demonstrate that this decision

was either contrary to, or an unreasonable application of, clearly established federal law. In

addition, as discussed throughout this opinion, the State is not required under Texas law to plead

the use of a deadly weapon in an indictment.           Consequently, Petitioner’s claim that the

prosecution committed misconduct by not presenting the deadly weapon instruction to the grand

jury wholly lacks merit. Relief is therefore denied.



                                                16
        Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 17 of 18




                                IV. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing Section 2254 Proceedings; Miller–El v. Cockrell, 537 U.S.

322, 335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes

“a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). If a

district court rejects a petitioner’s constitutional claims on the merits, the petitioner must

demonstrate “that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This

requires a petitioner to show “that reasonable jurists could debate whether the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller–El, 537 U.S. at 336 (citation omitted).

       A district court may deny a COA sua sponte without requiring further briefing or

argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set

forth above, the Court concludes that jurists of reason would not debate the conclusion that

Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.

                                   V. Conclusion and Order

       Petitioner has failed to establish that the state court’s rejection of the aforementioned

claims on the merits during his state habeas proceedings was either (1) contrary to, or involved

an unreasonable application of, clearly established federal law, as determined by the Supreme

Court of the United States, or (2) based on an unreasonable determination of the facts in light of

the evidence presented during Petitioner’s state trial and habeas corpus proceedings.

Accordingly, based on the foregoing reasons, IT IS HEREBY ORDERED that:




                                                17
      Case 5:19-cv-00541-DAE Document 32 Filed 03/16/21 Page 18 of 18




      1.    Federal habeas corpus relief is DENIED and Petitioner Darryn Robert Burgess’s

amended § 2254 petition (ECF No. 9) is DISMISSED WITH PREJUDICE;

      2.    No Certificate of Appealability shall issue in this case; and

      3.    All other motions, if any, are DENIED, and this case is now CLOSED.

      It is so ORDERED.

      SIGNED on March 16, 2021.




                                                  ____________________________________
                                                  DAVID A. EZRA
                                                  SENIOR U.S. DISTRICT JUDGE




                                             18
